Exhibit 12 PFIZER INC. AND SUBSIDIARY COMPANIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Six Months Ended July4, Year Ended December 31, (in millions, except ratios) Determination of earnings: Income from continuing operations before provision for taxes on income, noncontrolling interests and cumulative effect of a change in accounting principles $ Less: Noncontrolling interests 19 9 23 42 12 12 Income attributable to Pfizer Inc. Add: Fixed charges Total earnings as defined $ Fixed charges: Interest expense(a) $ Preferred stock dividend(b) 3 7 8 11 14 14 Rents(c) 61 Fixed charges Capitalized interest 18 34 46 43 29 17 Total fixed charges $ Ratio of earnings to fixed charges All financial information reflects the following as discontinued operations for 2006 and 2005: the Company’s former consumer healthcare business, and certain European generics business. (a) Interest expense includes amortization of debt premium, discount and expenses. Interest expense does not include interest related to uncertain tax positions of $168 million for the first six months of 2010; $337 million for 2009; $333 million for 2008; $331 million for 2007; $200 million for 2006; and $203 million for 2005. (b) Preferred stock dividends are from our Series A convertible perpetual preferred stock held by an Employee Stock Ownership Plan assumed in connection with our acquisition of Pharmacia in 2003. (c) Rents included in the computation consist of one-third of rental expense, which we believe to be a conservative estimate of an interest factor in our leases, which are not material.
